COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-13-00420-CR

WILLIAM JAMES MCKEE                                                    APPELLANT

                                         V.

THE STATE OF TEXAS                                                           STATE


                                      ----------

          FROM THE 297TH DISTRICT COURT OF TARRANT COUNTY

                                      ----------

                         MEMORANDUM OPINION 1

                                      ----------

      On August 22, 2013, as part of a plea-bargain agreement, Appellant

William James McKee pleaded guilty to assault of a family member. See Tex.

Penal Code Ann. § 22.01 (West 2011). In accordance with the agreement, the

trial court sentenced Appellant to four years’ confinement. The trial court certified

that Appellant had no right to appeal. See Tex. R. App. P. 25.2(a)(2).



      1
       See Tex. R. App. P. 47.4.
      On September 9, 2013, Appellant filed a pro se notice of appeal in the trial

court. See Tex. R. App. P. 25.2(c). On September 17, we notified Appellant and

Appellant’s trial counsel that Appellant had filed a pro se notice of appeal, that

the trial court certified that Appellant had no right to appeal, and that we would

dismiss the appeal unless Appellant or any party desiring to continue the appeal

filed a response showing grounds for continuing the appeal no later than

September 27. See Tex. R. App. P. 25.2(d), 44.3.

      Appellant responded and asserted that counsel’s ineffective assistance at

trial was sufficient grounds to continue his appeal. However, there is no showing

that Appellant’s sentence exceeded the State’s recommendation, that Appellant

desires to appeal a matter that was raised by written motion filed and ruled on

before trial, or that the trial court granted Appellant permission to appeal. See

Tex R. App. P. 25.2(a)(2). Thus, in accordance with the trial court’s certification,

we dismiss this appeal. See Tex. R. App. P. 25.2(d), 43.2(f); Chavez v. State,

183 S.W.3d 675, 680 (Tex. Crim. App. 2006); Furlow v. State, No. 02-11-00482-

CR, 2011 WL 5607624, at *1 (Tex. App.—Fort Worth Nov. 17, 2011, no pet.)

(mem. op., not designated for publication).


                                              PER CURIAM

PANEL: GABRIEL, J.; LIVINGSTON, C.J.; and DAUPHINOT, J.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: October 17, 2013


                                         2